SIMPSON, J.
The appellant was indicted for larceny; the first count charging grand larceny in general terms, and the second charging grand larceny, setting out a number of articles of drugs stolen, aggregating enough to make grand larceny.
The charges requested by the defendant and refused are all to the effect that the defendant could not be convicted at all unless the evidence showed that he was guilty of grand larceny, or that he could not be convicted of petit larceny. Our decisions are clear to the point that, under an indictment for grand larceny, a party may be convicted of petit larceny. — Morris v. State, 97 Ala. 82, 12 South. 276. As the verdict in this case was for petit larceny only, no injury could occur to the plaintiff from the refusal to charge on the subject of grand larceny. — Mitchell v. State, 133 Ala. 65, 32 South. 132; Williams v. State, 140 Ala. 10, 37 South. 228.
*77Neither count charges the statutory offense of stealing from a “storehouse, etc.” — Code 1907, § 7324. H'ence the charges which seem to have reference to that offense are inapposite, and the cases of Stone v. Sate, 115 Ala. 121, 20 South. 275, and State v. McFarland, 121 Ala. 45, 48, 25 South. 625, are not applicable. Moreover, this court has held that, since the amendment to the statute making the stealing from a. “storehouse, etc.,” grand larceny only when the value is of $5 or more, the defendant may, under an indictment charging grand larceny from a storehouse, be convicted of the lesser offense of petit larceny. — Storrs v. State, 125 Ala. 101, 103, 29 South. 778.
There being no error apparent on the record, the judgment of the court is affirmed.
Affirmed.
Anderson, Mayfield, and Sayre, JJ., concur.